DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 12/21/2021. Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa (US Pub. 20120208686).

Regarding Claim 1, Iwasa discloses a cardboard box assembly device (100-Fig. 8) that folds four flaps provided at edges of an opening in a cardboard box so as to surround the opening (Figs. 1-3, displays four flaps being folded to close an opening of a box), the cardboard box assembly device comprising: 
5a folding unit (401-404, fig 8) configured to fold each of the four flaps in a prescribed sequence and close the opening (Figs. 1-3 and paragraph [0087], folding mechanisms 401and 404, fold panels 901-904 in a sequence in order to produce the interleaved folding configuration of Fig. 3); 
a pushing unit (plates 411, 412, 413 and 414 of Fig. 11) configured to push one of the four flaps (paragraphs [0119-0120], plates 411, 412, 413 and 414 are actuated in a specific series to from the interleaved closed box of Figs. 3 and 4), that is folded last (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern to create the interleaved flaps would require one flap to be fold last by one of the plates 411-414), inward into the cardboard box as a locking flap (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern would require the last flap to be folded would be the locking flap), and overlap the locking flap onto the other flaps (Figs. 3-4 and paragraphs [0119-0120], the delayed folding pattern would require the last flap to be folded be the locking flap, that is folded under the first flap to be folded); and 
a drive unit (301-304 of Fig. 8) configured to contact the cardboard box and impart a prescribed 10displacement to the cardboard box (paragraphs [0094 and 0100], members 301-304 lock an edge of each of the panels 901 to 904 is interpreted as contacting the panels and maintaining the panels in an erect posture is interpreted as imparting a prescribed displacement), and 
the drive unit being further configured to move the locking flap relative to the other flaps due to the displacement when the pushing unit pushes the locking flap (paragraphs [0117-0118], members 301-304 each hold up a respective edge of the panels 901-904 while plates 411-414 push on opposite edge of the panels head by one of the members 301-304, so to allow the panels to be interleaved with one another).

Regarding Claim 2, Iwasa discloses wherein the locking flap and the other flaps move relative to one another along a direction intersecting a direction in which the locking flap is pushed (Fig. 3, flaps are interlocked and paragraph [0078]).

Regarding Claim 3, Iwasa discloses wherein the drive unit is further configured to contact at least one of the flaps other than the locking flap (paragraph [0117], members 301-304 engage panels 901-904), or a side face (Fig. 24, 301 engages a side surface of panel 901) of the cardboard box, and impart the displacement to the cardboard box (Fig. 29, member 301 is holding one edge panel 901 while plate 411 pushes the opposite edge into the box).

Regarding Claim 4, Iwasa discloses wherein the drive unit is further 25whereinconfigured to hold and move the cardboard box when the cardboard box is conveyed (Fig. 15, members 301-304 would move and lock panels 901-904 in an erected position when the box has been conveyed in to position within apparatus 100). 25

Regarding Claim 5, Iwasa discloses wherein the pushing 30unit is further configured to impart a displacement to the locking flap along the direction intersecting the direction in which the locking flap is pushed (Fig. 16 and paragraph [0119], the last folded panel is the locking panel in an interleaved folding pattern).

Regarding Claim 6, Iwasa discloses wherein the drive unit is further configured to impart, after imparting a first displacement that deforms a shape of the 23IS-US191223opening of the cardboard box in plan view into a parallelogram shape (Fig. 1 is a parallelogram), a second displacement that restores the opening to an original shape thereof (Fig. 3 is in original shape of a finished box before panels are folded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa (US Pub. 20120208686) as applied to the parent claim above, and further in view of Smith (US Pub 20170166348).

Regarding Claim 7, Iwasa discloses in the parent claim, wherein the pushing unit is further configured to push the locking flap.
	However, Iwasa is silent regarding the pushing unit is further configured to push the locking flap such that at protruding part of the locking flap is inserted into a cut-out part of one of the four flaps opposing the locking flap.
	Smith teaches the pushing unit (paragraph [0034], machines maybe utilized to construct the box) is further configured to push a locking flap (152-Fig. 2, examiner notes that Smith allows for the apparatus of Iwasa to push panel 152) such that a protruding part (198-Fig. 4) of the locking flap is inserted into a cut-out part (432-Fig. 4) of one of the four flaps (202-Fig. 3) opposing the locking flap.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the panels of the cardboard box erected by the machine of Iwasa, to have incorporated the interlocking panel design of Smith, so to further define how the bottom panels of a cardboard box can to interleaved in an interlocking fashion, in order to secure the bottom opening of a box without requiring adhesive tape.

Response to Arguments
Applicant’s arguments, see page 1, filed 12/21/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections of claims 1 and 4 has been withdrawn. 
page 2, filed 12/21/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-7 has been withdrawn. 
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on page 4, 
“For all the reasons above, Iwasa fails to disclose or suggest a pushing unit configured to fold a flap "inward into the cardboard box as a locking flap" or a drive unit "configured to move the locking flap relative to the other flaps due to the displacement when the pushing unit pushes the locking flap," as recited in Claim 1. Therefore, Iwasa fails does not discloses each and every claimed recitation and cannot anticipate the claimed invention.”

The examiner disagrees because Iwasa anticipates the cardboard box assembly as claimed, the device of Iwasa discloses a folding unit, a pushing unit, a drive unit which is configured to interact with the panels of box, as discussed above in the 102 rejection of claims 1-6; and the locking flap is also anticipated because the last flap in an interleaved folding configuration acts as a locking flap to lock the interleaved panels against one another.
The applicant is invited to conduct an interview with the examiner to address any suggestions or concerns the applicant may have.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/15/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731